DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6,8-18-,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maurer et al (US 20140035948  A1) herein Maurer-948 in view of Maurer et al (US 20150128090 A1) herein Maurer-090

Regarding claim 1, Maurer-948 discloses a method of performing semantic inference on an image of a location ([0018] map server provides map data in a non-raster format to a client device for rendering a raster map image), the method comprising: 
([0018] The non-raster format may be a vector graphics format); 
generating a raster image from the vector image, the raster image including at least one partition, the at least one partition including a plurality of pixels ([0026] may locally generate a raster image that includes one or several tiles); 

assigning a partition class label to the at least one partition based on the pixel class labels assigned to the plurality of pixels, wherein the partition class label includes a usage type for the partition ([0018] The map server may provide an indication of what portion of the map data corresponds to the aggregate map feature so as to allow users of the client device to efficiently select and manipulate multiple map elements associated with the aggregate map feature)

Maurer-090 discloses assigning a pixel class label to each of the plurality of pixels, the pixel class label including a usage type ([0021], a map feature may be described using one or more vector descriptors)

Maurer-948 and Maurer-090 are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify map server of Maurer-948to include assigning a pixel class label to each of the plurality of pixels, the pixel class label including a usage type as described by Maurer-090.



Therefore, it would have been obvious to combine Maurer-948and Maurer-090 to obtain the invention as specified in claim 1.

Regarding claim 2, Maurer-948 discloses generating a labelled image of the location wherein the at least one partition includes a partition identifier based on the partition class label ([0024] The listing of map features may include vector descriptors and/or label data), and 


Maurer-090 discloses wherein the partition identifier is specific to the usage type associated with the partition class label ([0029], identifiers of map features or groups of map features to which the corresponding labels belong, [0021], aggregation of several map elements (e.g., buildings, parks, bicycle paths, and pedestrian paths of a college campus) in some scenarios may define a map feature)

Maurer-948 and Maurer-090 are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify map server of Maurer-948to include wherein the partition identifier is specific to the usage type associated with the partition class label as described by Maurer-090.



Therefore, it would have been obvious to combine Maurer-948and Maurer-090 to obtain the invention as specified in claim 2.

Regarding claim 3, Maurer-948 discloses wherein the providing the vector image includes generating the vector image from a non-vector source image ([0044] Each of the map tiles 150-156 may be a portion of a raster image generated using the map data)

Regarding claim 4, Maurer-948 discloses detecting text content in the vector image and removing the text content from the vector image ([0039] scenarios generates a common text label (e.g., an alphanumeric string) that is displayed with the map feature at a client device).

Regarding claim 5, Maurer-948 discloses wherein the assigning a partition label to the at least one partition includes determining the most commonly assigned pixel class label and assigning the most commonly assigned pixel class label as the partition class label ([0037] the map feature controller 86 may populate a field feature_identifier with the identifier of the non-aggregate map feature and also populate a field aggregate_feature_identifier with the identifier of the corresponding aggregate map feature.).

Regarding claim 6, Maurer-948 discloses wherein the generating a raster image includes generating a raster image having a resolution that is lower than the resolution of the vector image, and wherein the resolution of the raster image is within an acceptable range for performing the assigning ([0019] a map server may provide a vector-based description of a building as a certain map feature that can be individually interpreted and rendered at a client device, added or removed independently of other map elements when updating the zoom level or the map type).

Regarding claim 8, Maurer-948 discloses generating the vector image from a raster source image, and wherein the raster source image has a resolution higher than the raster image ([0044] rather than rendering each map tile separately as a corresponding raster image, the client device may generate a single raster image corresponding to multiple map tiles). 

Regarding claim 9, Maurer-948 discloses identifying the at least one partition by tracing a polygon onto the vector image, wherein the polygon corresponds to the at least one partition and assigning the partition class label to the polygon ([0038], The boundary may be specified in any suitable manner such as a set of latitude/longitude tuples, a polygon in a vector graphics format, etc).

Regarding claim 10, Maurer-948 discloses wherein the raster image is a monochromatic line image ([0023] rather than specifying each pixel that makes up a raster image of a line segment, a vector-based description of the line segment may specify the two endpoints of the line segment and indicate that the two endpoints are connected by a straight line).  

Regarding claim 11, Maurer-948 discloses a computer system for performing semantic inference on an image of a location ([0018] map server provides map data in a non-raster format to a client device for rendering a raster map image), the system comprising: 
([0027] the client device 14 may include a processor 50 to execute instructions); and 
a memory in communication with the at least one processor, the memory storing computer-executable instructions which when executed by the at least one processor cause the system to perform ([0027] a memory 52 to store instructions and data): 
generating a raster image from the vector image, the raster image including at least one partition, the at least one partition including a plurality of pixels ([0026] may locally generate a raster image that includes one or several tiles); 

assigning a partition class label to the at least one partition based on the pixel class labels assigned to the plurality of pixels, wherein the partition class label includes a usage type for the partition ([0018] The map server may provide an indication of what portion of the map data corresponds to the aggregate map feature so as to allow users of the client device to efficiently select and manipulate multiple map elements associated with the aggregate map feature)

Maurer-090 discloses assigning a pixel class label to each of the plurality of pixels, the pixel class label including a usage type ([0021], a map feature may be described using one or more vector descriptors)

Maurer-948 and Maurer-090 are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify map server of Maurer-948to 

 The motivation for doing so would have been to providing map data to a client device includes generating several vector descriptors for rendering (Maurer-090, [0005]).

Therefore, it would have been obvious to combine Maurer-948and Maurer-090 to obtain the invention as specified in claim 11.

Regarding claim 12, Maurer-948 discloses a method of performing semantic inference on an image of a location ([0018] map server provides map data in a non-raster format to a client device for rendering a raster map image), the method comprising: 
providing a raster image of a location  ([0018] The non-raster format may be a vector graphics format); 
assigning the raster image at least one partition, the at least one partition including a plurality of pixels ([0026] may locally generate a raster image that includes one or several tiles); 

assigning a partition class label to the at least one partition based on the pixel class labels assigned to the plurality of pixels, wherein the partition class label includes a usage type for the partition ([0018] The map server may provide an indication of what portion of the map data corresponds to the aggregate map feature so as to allow users of the client device to efficiently select and manipulate multiple map elements associated with the aggregate map feature)

([0021], a map feature may be described using one or more vector descriptors)

Maurer-948 and Maurer-090 are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify map server of Maurer-948to include assigning a pixel class label to each of the plurality of pixels, the pixel class label including a usage type as described by Maurer-090.

 The motivation for doing so would have been to providing map data to a client device includes generating several vector descriptors for rendering (Maurer-090, [0005]).

Therefore, it would have been obvious to combine Maurer-948and Maurer-090 to obtain the invention as specified in claim 12.

Regarding claim 13, Maurer-948 discloses wherein the generating a fixed-resolution raster image from the raster image includes: generating a vector image from the raster image; and generating a fixed-resolution raster image from the vector image ([0019] a map server may provide a vector-based description of a building as a certain map feature that can be individually interpreted and rendered at a client device, added or removed independently of other map elements when updating the zoom level or the map type).


Regarding claim 14, Maurer-948 discloses wherein the generating a fixed-resolution raster image from the raster image includes: generating a vector image from the raster image; and generating a fixed-resolution raster image from the vector image ([0019] a map server may provide a vector-based description of a building as a certain map feature that can be individually interpreted and rendered at a client device, added or removed independently of other map elements when updating the zoom level or the map type).

Regarding claim 15, Maurer-948 discloses identifying the at least one partition by tracing a polygon onto the vector image, wherein the polygon corresponds to the at least one partition and assigning the partition class label to the polygon ([0038], The boundary may be specified in any suitable manner such as a set of latitude/longitude tuples, a polygon in a vector graphics format, etc).

Regarding claim 16, Maurer-948 discloses generating a labelled image of the location wherein the at least one partition includes a partition identifier based on the partition class label, and wherein the partition identifier is specific to the usage type associated with the partition class label ([0037] the map feature controller 86 may populate a field feature_identifier with the identifier of the non-aggregate map feature and also populate a field aggregate_feature_identifier with the identifier of the corresponding aggregate map feature.).

Regarding claim 17, Maurer-948 discloses detecting text content in the vector image and removing the text content from the vector image ([0039] scenarios generates a common text label (e.g., an alphanumeric string) that is displayed with the map feature at a client device).

([0037] the map feature controller 86 may populate a field feature_identifier with the identifier of the non-aggregate map feature and also populate a field aggregate_feature_identifier with the identifier of the corresponding aggregate map feature.).

Regarding claim 20, Maurer-948 discloses identifying the at least one partition by tracing a polygon onto the vector image, wherein the polygon corresponds to the at least one partition and assigning the partition class label to the polygon ([0038], The boundary may be specified in any suitable manner such as a set of latitude/longitude tuples, a polygon in a vector graphics format, etc).

Claim 7, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maurer et al (US 20140035948  A1) herein Maurer-948 and Maurer et al (US 20150128090 A1) herein Maurer-090 as applied to claim 1 above, and further in view of Shafer (US 20090216438 A1). 

Regarding claim 7, Maurer-948 and Maurer-090 are silent to generating aligned data by validating the pixel class labels using the pixel class labels and the vector image; and training a neural network using the aligned data, wherein the neural network is configured to perform the assigning the pixel class label.

Shafer discloses assigning generating aligned data by validating the pixel class labels using the pixel class labels and the vector image; and training a neural network using the aligned data, wherein the neural network is configured to perform the assigning the pixel class label ([0111], Other classification approaches, including Naive Bayes, Bayesian networks, decision trees, neural networks, fuzzy logic models, maximum entropy models, etc., can be employed)

Maurer-948, Maurer-090 and Shafer are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify map server of Maurer-948 to include generating aligned data by validating the pixel class labels using the pixel class labels and the vector image; and training a neural network using the aligned data, wherein the neural network is configured to perform the assigning the pixel class label as described by Shafer.

 The motivation for doing so would have been to link a plurality of disparate map sources by a plurality of route elements (Shafer [0006]).

Therefore, it would have been obvious to combine Maurer-948, Maurer-090 and Shafer to obtain the invention as specified in claim 7.

Regarding claim 19, Maurer-948 and Maurer-090 are silent to generating aligned data by validating the pixel class labels using the pixel class labels and the vector image; and training a neural network using the aligned data, wherein the neural network is configured to perform the assigning the pixel class label.

([0111], Other classification approaches, including Naive Bayes, Bayesian networks, decision trees, neural networks, fuzzy logic models, maximum entropy models, etc., can be employed)

Maurer-948, Maurer-090 and Shafer are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify map server of Maurer-948 to include generating aligned data by validating the pixel class labels using the pixel class labels and the vector image; and training a neural network using the aligned data, wherein the neural network is configured to perform the assigning the pixel class label as described by Shafer.

 The motivation for doing so would have been to link a plurality of disparate map sources by a plurality of route elements (Shafer [0006]).

Therefore, it would have been obvious to combine Maurer-948, Maurer-090 and Shafer to obtain the invention as specified in claim 19.


Conclusion
	
                      

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIVANG I PATEL/Primary Examiner, Art Unit 2619